                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREW B. WATTS,                                   Case No. 20-cv-00568-HSG
                                   8                    Petitioner,                         ORDER DENYING MOTION FOR
                                                                                            RECONSIDERATION
                                   9             v.
                                                                                            Re: Dkt. No. 15
                                  10     CINDY BLACK, et al.,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a civil detainee housed at Napa State Hospital, filed this pro se action seeking a

                                  14   writ of habeas corpus pursuant to 28 U.S.C. § 2254. On March 9, 2020, the Court dismissed this

                                  15   petition because it failed to state any cognizable claims for federal habeas relief, because

                                  16   petitioner’s claims are palpably incredible, and because there was no allegation that his custody is

                                  17   in violation of federal law. Dkt. No. 10. The Court denied a certificate of appealability and

                                  18   entered judgement in favor of respondent. Dkt. Nos. 10, 11. Now pending before the Court is

                                  19   petitioner’s request that the Court reconsider its dismissal of the petition. Dkt. No. 15.

                                  20                                              DISCUSSION

                                  21          Petitioner argues that reconsideration is appropriate because the Court applied the incorrect

                                  22   standard in dismissing his petition and that he only need satisfy the liberal pleading standard set

                                  23   forth in Fed. R. Civ. P. 8(a); because the events described in the petition violated the law under

                                  24   two legal theories: “(1) a ‘hybrid’ claim for Champion’s breach of the collective bargaining

                                  25   agreement, and the Defendant’s breach of its duty of fair representation; and (2) a claim for

                                  26   violation of the Americans with Disabilities Act (ADA).’”. Dkt. No. 15 at 3. Petitioner also

                                  27   requests that the Court appoint counsel, arguing that counsel and a bench hearing would assist in

                                  28   demonstrating to the Court that his claims are not palpably incredible. Dkt. No. 15 at 3. Petitioner
                                   1   also alleges that he needs federal subpoenas to get at the truth, to obtain his social security

                                   2   number, to persuade the United States Attorney General to testify, to prove that he is not Andrew

                                   3   Watts, and to access military benefits and accounts that are in trust.

                                   4          The Court has carefully considered petitioner’s arguments and find that these claims are

                                   5   also palpably incredible. In addition, the relief sought by petitioner and the causes of action

                                   6   brought by petitioner are not properly brought in a federal habeas petition. A federal habeas

                                   7   petition allows a person confined pursuant to the judgment of a State court to challenge his

                                   8   confinement on the ground that he is in custody in violation of the Constitution or laws or treaties

                                   9   of the United States. A federal habeas petition cannot enforce a collective bargaining agreement,

                                  10   or the breach of a duty, or a violation of the ADA. Subpoenas cannot be issued as part of a federal

                                  11   habeas actions and, generally speaking, individuals are not compelled to testify.

                                  12          In his motion for reconsideration, petitioner still has not alleged a cognizable claim for
Northern District of California
 United States District Court




                                  13   federal habeas relief. Petitioner alleges that defendants have violated a collective bargaining

                                  14   agreement, and that there has been an ADA violation. Assuming arguendo that such claims are

                                  15   cognizable,1 these would not be the subject of a federal habeas petition. Petitioner has failed to

                                  16   state any cognizable claims for federal habeas relief. Accordingly, his motion for reconsideration

                                  17   of the dismissal of the petition is DENIED.

                                  18                                              CONCLUSION

                                  19          For the reasons set forth below, the Court DENIES the request for reconsideration. This

                                  20   case remains closed.

                                  21          This order terminates Dkt. No. 15.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 3/25/2020

                                  24                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  25                                                     United States District Judge
                                  26
                                       1
                                  27     It is doubtful that such claims are cognizable. It is unclear how the California Attorney General
                                       and administrators at Napa State Hospital are liable for Champion’s breach of a collective
                                  28   bargaining agreement, or how a breach of a collective bargaining agreement is related to plaintiff’s
                                       claims. There is no ADA violation for dismissing a petition.
                                                                                          2
